The appeal is from an order setting aside and vacating a final decree and granting a rehearing.
The record shows that motion for rehearing was filed and presented to the Chancellor in due time after entry of final decree. That the Chancellor held the matter under consideration for several months and then granted the motion.
The petition for rehearing contained four grounds, as follows:
"1. That the bill does not state grounds for the establishment of a trust in any of the property described therein.
"2. That the testimony is entirely insufficient to establish any trust in the property set forth in said decree.
"3. That the bill does not pray a conveyance of the lot in question from the defendants to the complainant.
"4. That there is no predicate either in the pleading or in the testimony for the conveyance of the fee simple title in the lot in question to the complainant." *Page 186 
We can not say that it has been made to appear that there was a clear abuse of discretion or error of law in the granting of the rehearing and therefore the order should be affirmed on authority of the opinion and judgment in the case of Punta Gorda v. Charlotte Realty, etc., Co., 93 Fla. 253, 111 So. 631.
It is so ordered.
Affirmed.
ELLIS, P. J., and TERRELL and BUFORD, J. J., concur.
WHITFIELD, C. J., and BROWN and DAVIS, J. J., concur in the opinion and judgment.